Citation Nr: 0004224	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-29 589	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Newark, New Jersey




THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) Section 306 pension 
benefits in the amount of $5,125.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from April 1941 to October 
1945.  The veteran died in January 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Newark, New Jersey.  


FINDINGS OF FACT

1.  The overpayment was not due to the appellant's fraud, 
misrepresentation or bad faith.

2.  The appellant received pension benefits to which she was 
not entitled, recoupment of those benefits would not defeat 
the purpose of the benefit and would cause unjust enrichment 
to the debtor, and there is no indication that the 
appellant's reliance on VA benefits resulted in 
relinquishment of another valuable right.

3.  The RO has determined that the appellant was at fault in 
the creation of the overpayment, verifying evidence of this 
matter is not of record.  

4.  It would cause undue hardship to the appellant to collect 
the overpayment due to her limited income.

5.  Recovery of the debt in this case would be against equity 
and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the appellant and recovery of the overpayment of 
VA Section 306 pension benefits in the amount of $5,125 would 
be against equity and good conscience and, therefore, is 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the appellant's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that she has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107 (West 1991).

The appellant has been in receipt of Section 306 nonservice-
connected pension benefits effective since January 1978.  In 
April 1978, she was notified of the award and was provided a 
VA Form 21-6895, which advised the appellant that she was 
required to notify the VA immediately of any changes in her 
income, and that failure to promptly inform the VA of such 
changes would result in the creation of an overpayment of 
benefits that would be subject to recovery.  That attachment 
also provided clear notice of the relationship of VA pension 
to income, that the rate of pension payable was dependent on 
the amount of income from other sources, and also advised 
that in reporting income, all income from any source was to 
be reported and that VA would compute any amount that did not 
count. 

In an Eligibility Verification Report (EVR) received in 
October 1988, the appellant reported that her only source of 
income was derived from Social Security benefits in the 
amount of $571 monthly.  The veteran's next annual EVR was 
received in October 1989.  At that time, the appellant 
reported that her only source of income was derived from 
Social Security benefits in the amount of $594 monthly.  The 
veteran's next annual EVR was received in October 1990.  At 
that time, the appellant reported that her only source of 
income was derived from Social Security benefits in the 
amount of $593 monthly.  The veteran's next annual EVR was 
received in October 1991  At that time, the appellant 
reported that her only source of income was derived from 
Social Security benefits in the amount of $625 monthly.  The 
veteran's next annual EVR was received in October 1992.  At 
that time, the appellant reported that her only source of 
income was derived from Social Security benefits in the 
amount of $678.80 monthly.  In an October 1992 letter, the 
appellant was reminded of her responsibility as a pension 
recipient to report any changes in her income or net worth.

In February 1993, the appellant was informed that information 
was received showing that her 1989 income was greater than 
she indicated on her 1989 EVR.  Thereafter, also in February 
1993, the appellant was informed that the VA proposed to 
terminate her benefits effective January 1, 1990 because her 
income for 1989 exceeded the statutory limit as of that date.  
She was informed that the income limit for a widow with no 
dependents was $7,351 under the Section 306 program.  The RO 
indicated that for consideration was the income information 
that she confirmed which showed that in 1989, she had 
retirement income of $3,621 and also Social Security income 
of $7,128.  These two sources of income combined exceeded the 
statutory limit.  

The Board notes that the RO's verification of this retirement 
income is not of record.  

In May 1993, the RO terminated the appellant's Section 306 
pension effective January 1, 1990.  This action resulted in 
an overpayment of $5,125.  The appellant requested a waiver 
of the recovery of the overpayment at issue.

In August 1993, a financial status report was received which 
showed that the appellant had income of approximately $964 
per month and had debts of approximately $844 monthly.  She 
listed no assets and indicated that she was renting her 
residence.  

The appellant's request for a waiver of the overpayment was 
referred to the Committee.  In September 1993, the Committee 
considered the appellant's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the appellant's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of 
Section 306 pension benefits in the amount of $5,125 would 
not be against equity and good conscience 

In cases where there is no fraud, misrepresentation, or bad 
faith on the appellant's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1998).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board notes that apparently the appellant was 
at fault for not notifying the VA that her income status had 
changed.  However, the Board is mindful that the verifying 
information in this regard is not of record.  

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the appellant 
received benefits to which she was not entitled, and as such, 
failure to recover those benefits would result in unjust 
enrichment to the debtor.  As to the question of whether 
collection would defeat the purpose of the benefit, it is 
pointed out that since the appellant is not currently in 
receipt of benefits, recovery would not defeat the purpose of 
any VA benefit.  Likewise, there is no indication that the 
appellant's reliance on VA benefits resulted in 
relinquishment of another valuable right.

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.  In November 1993, the appellant updated her 
financial status report.  In that report, she indicated that 
her income only exceeded her expenses by $30.  She had not 
previously indicated the amount of money that she spent 
monthly on some basic necessities, such as medicine and 
laundry.  She did not report other basic necessities such as 
transportation, particularly since she does not own a car.  
In addition, she is not a homeowner.  The appellant has 
virtually no liquid assets with which to repay the debt.  
While the RO believed that her expenses for food were 
excessive, the Board does not agree.  It appears that she 
lives on a modest budget.  Moreover, she has indicated that 
she needed to save some money in order to purchase new 
eyeglasses.  In this case, the Board notes that the 
appellant's income and expenses are approximately the same.  
The Board is unable to adequately evaluate the error made by 
the appellant due to the fact that the verifying information 
is not of record and the RO has indicated is unavailable for 
review.  As such, taking into consideration that void in the 
record, the Board finds that in weighing all of the elements 
of equity and good conscience, the element of financial 
hardship that would be caused by recoupment of the debt 
outweighs the elements which are not in the appellant's favor 
in this particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of 
Section 306 benefits in the amount of $5,125 is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

